ORIGINAL                                      02/22/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0544


                                       PR 06-0544
                                                                         FEB 2 2 2022
                                                                      Bowen Greenwooc
 IN RE PETITION OF ROSS ROBERT SHARKEY                              Clerk of Suprerne Cou
 FOR REINSTATEMENT TO ACTIVE STATUS IN                                 Stain crt fr y.E.R.
 THE BAR OF MONTANA


       Ross Robert Sharkey has petitioned the Court for reinstatement to active status in
the State Bar of Montana. Sharkey was placed on inactive status on July 12, 2021, for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2021. Sharkey has provided a letter from the State Bar certifying that
Sharkey has now completed all CLE requirements for that reporting year, in accordance
with Rule 13 of the CLE Rules. The Petition states that Sharkey is not currently subject to
disciplinary proceedings and has not committed any acts or omissions sanctionable under
the Rules of Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Ross Robert Sharkey for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana, Sharkey
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.        b_54
       DATED this        day of February, 2022
     JvL
,44-w/J